Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 24, 2011                                                                                          Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142879 & (50)(53)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Mary Beth Kelly
            Plaintiff-Appellee,                                                                             Brian K. Zahra,
                                                                                                                       Justices
  v                                                                  SC: 142879
                                                                     COA: 297588
                                                                     Wayne CC: 07-007351-FC
  TERRY WAYNE WILLIAMS,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motions for stay of proceedings and for appointment of
  counsel are DENIED. The application for leave to appeal the March 3, 2011 order of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 24, 2011                        _________________________________________
         d0516                                                                  Clerk